Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        19-SEP-2022
                                                        08:38 AM
                                                        Dkt. 7 ODDP


                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   AARON WILLIAMS, Petitioner,

                                vs.

                  THE HONORABLE JAMES R. ROUSE,
        Judge of the Family Court of the Second Circuit,
               State of Hawai#i, Respondent Judge,

                                and

                   ALENA WILLIAMS, Respondent.


                       ORIGINAL PROCEEDING
                     (CASE NO. 2DV211000420)

   ORDER DENYING PETITION FOR WRIT OF MANDAMUS OR PROHIBITION
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of Petitioner’s petition for a writ

of mandamus or prohibition, filed on July 29, 2022, the documents

attached and submitted in support, and the record, Petitioner has

not demonstrated a clear and indisputable right to relief.

Petitioner has also not demonstrated that the respondent judge

exceeded the court’s jurisdiction, committed a flagrant and

manifest abuse of discretion, or refused to act on a matter

properly before the court under circumstances in which the judge
has a legal duty to act.    Petitioner is thus not entitled to the

requested extraordinary writs.   See Kema v. Gaddis, 91 Hawai#i

200, 204, 982 P.2d 334, 338 (1999) (explaining that a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action; such a writ is

meant to restrain a judge who has exceeded the judge’s

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which the judge has a legal duty

to act); Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241,

580 P.2d 58, 62 (1978) (a writ of prohibition “is an

extraordinary remedy . . . to restrain a judge of an inferior

court from acting beyond or in excess of [their] jurisdiction”).

Accordingly,

          It is ordered that the petition for a writ of mandamus

or prohibition is denied.

          DATED: Honolulu, Hawai#i, September 19, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins


                                  2